                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:21-CV-00131-KDB
 JOHN M. KURKOWSKI,

                  Plaintiffs,

     v.                                                           ORDER

 WELLS FARGO BANK, N.A.,

                  Defendants.


          THIS MATTER is before the Court on Plaintiff’s motion for an extension of time, (Doc.

No. 8) (“Motion”), to file a response to the Defendant’s Motion to Dismiss. This Order is hereby

issued to address a portion of the Motion that the Court’s earlier order, (Doc. No. 10), which

granted the Plaintiff a 30-day extension to respond to Defendant’s Motion to Dismiss, did not

address. In the motion for an extension of time, Plaintiff also objected to the removal of this action

and moved this Court to remand the case to state court. For the reasons discussed below, the Court

will DENY the motion to remand.

          Plaintiff argues that the Court should remand this case because there is not an excess of

$75,000 in controversy between the parties and thus there is no diversity jurisdiction in this case.

The Defendant argues that on its face the complaint seeks to recover at least $300,000 in actual

and treble damages, at least $25,000 in punitive damages, $1,000 in statutory damages, and

reasonable attorney’s fees. The Court need not address whether the amount in controversy exceeds

$75,000 as there is federal question jurisdiction in this case. The Court has jurisdiction over

Plaintiff’s claim that Wells Fargo violated the Fair Debt Collection Practices Act in Paragraph




            Case 5:21-cv-00131-KDB Document 11 Filed 09/21/21 Page 1 of 2
19(e) of the Complaint and supplemental jurisdiction exists over Plaintiff’s remaining claims. See

28 U.S.C. §§ 1331 and 1367.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion, (Doc. No. 8), is DENIED as to

the issue of remanding the case to state court.



       SO ORDERED.




                                  Signed: September 20, 2021




         Case 5:21-cv-00131-KDB Document 11 Filed 09/21/21 Page 2 of 2
